Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
IDS dated 8/12/2022 has been entered.
Priority
This application is a 371 of PCT/AU2017/051237 (filed 11/13/2017) which claims foreign application AUSTRALIA 2017900161 (filed 1/19/2017) and AUSTRALIA 2016904639 (filed 11/14/2016).

Election
Applicant's election with traverse of Group I and species of SEQ ID NO:37 in the reply filed on 2/9/2022 is acknowledged. The traverse is based on the argument that the groups meet the unity of invention requirement. It is not found persuasive because the newly cited references teach the claimed product (see rejections below), thus the invention of different groups do not share a common special technical feature that is a contribution over the art. Therefore, under PCT Rule 13.2, the different methods and apparatus lack the same or corresponding special technical features due to the teaching of the claimed method in the cited prior art. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the “prior art.” 
The elected species (SEQ ID NO:37 which also read on SEQ ID NO:70, see Jensen below) is found therefore all claims (include claims 3-4, 12-13, 19, 28 and 30) reads on the elected species are under examination and claims (claims 25-27, 29 and 31-33) drawn to non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1, 3-4, 12-13, 19, 28 and 30 are presented for examination on the merits. 

Withdrawal of Rejections:
In view of amended claim and applicant’s arguments, the rejections under 35 USC 102(a) (1) are hereby withdrawn.
In view of amended claim and applicant’s arguments, the rejections under 35 USC 103(a) are hereby withdrawn.
The amendment to specification is accepted.

Claim Interpretation
Claim 13 recites the property (characteristics) of the product/sensor of claim 1 without providing structural limitations to the claimed product/sensor, therefore is rejected together with claim 1 as long as the same product/sensor is taught by cited art.

New Rejections due to amendments:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 13, 19 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (J Dairy Sci., 2014, 98:2853-2860, IDS).
For Claims 1, 3-4, 13, 19 and 30: the reference teaches a sensor molecule comprising: at least one protease cleavage site: SFMAIP (read pm SEQ ID NO:37 and SEQ ID NO: 70, page 2854, Fig. 1, substrate), a chemiluminescent donor/acceptor domains covalently attached to the target sequence: Dabcyl and 5FAM (page 2854, Fig. 1, substrate) that can be detected in resonance energy transfer (page 2853, title and abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3-4, 12-13, 19, 28 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jensen in view of Dacres (Anal. Biochem., 2012, 424: 206-210, IDS).
Jensen teaches what above as applied. 
Jensen does not explicitly teach a GFP as fluorophore domain and luciferase as an acceptor domain as recited in claims 12 and 28. 
Dacres teaches a sensitive protease biosensor based on FRET/BRET technology with donor/acceptor fluorophores: GFP2 and RLuc2/RLuc8 (page 206, abstract, line 5++) wherein the cleavage of peptide substrate/target sequence leads to an increase of light output by a factor of 10 (page 206, abstract, line 6++). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use GFP2 and RLuc2/RLuc8 as a fluorophore/donor domain and an acceptor domain as protease sensor. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both cited references teaches protease sensor using detectable label and Dacres teaches a sensitive protease biosensor based on FRET/BRET technology with donor/acceptor fluorophores: GFP2 and RLuc2/RLuc8 (page 206, abstract, line 5++) wherein the cleavage of peptide substrate/target sequence leads to an increase of light output by a factor of 10 (page 206, abstract, line 6++). In addition, it is obvious for a persons of ordinary skill in the art to substitute the chemiluminescent donor/acceptor domains as taught by Jesen with GFP2 and RLuc2/RLuc8 (as taught by Dacres) to achieve the anticipated 10 fold (sensitivity) increase in light output in protease detection.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach protease sensor using detectable label and use of GFP2 and RLuc2/RLuc8 as a fluorophore/donor domain and an acceptor domain as protease sensor, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653